Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 1 of 9 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

United States of America )
v. )
Case No.
KELLY BROWN )
) 6:21-mj- SRY
)
)
x )
| Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — __ July 19, 2021 in the county of Orange in the
Middle ___ Districtof —=———“ Florida’ ~—___, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A(a)(2) Distribution of child pornography.

This criminal complaint is based on these facts:

See attached affidavit.

a Continued on the attached sheet.

  

 

   

<

T
Complainant's signature

Kerrie L. Harney, Special Agent

Printed name and title

Sworn to before me and signed in my presence.
ya

 

pues Zea .
i Co Judge ‘signature

City and state: _ Orlando, Florida / _ GREGORY J. KELLY, U.S. Magistrate Judge

 

 

Printed name and title
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 2 of 9 PagelID 2

STATE OF FLORIDA CASE NO. 6:21-mj- [S¥Y
COUNTY OF ORANGE
AFFIDAVIT

I, Kerrie L. Harney, being duly sworn, do hereby depose and state as follows:

1, This affidavit is submitted in support of a criminal complaint against
Kelly BROWN, for violations of 18 U.S.C. § 2252A(a)(2). As set forth in more detail
below, I believe there is probable cause that on or about July 19, 2021, in Orange
County, Florida, and elsewhere, BROWN distributed child pornography using any
means or facility of interstate or foreign commerce or that had been transported in
interstate or foreign commerce, in violation of 18 U.S.C. § 2252A(a)j(2).

2. Tam a Special Agent (SA) with the Federal Bureau of Investigation (FBD
and have been since June 2016. I currently serve as an investigator for the FBI Crimes
Against Children/Innocent Images Unit in Orlando, Florida. As an investigator for
the FBI Crimes Against Children Task Force, my responsibilities include investigating
possible criminal violations of Title 18 of the United States Code.

3, I have received specialized training in the investigations of sex crimes,
child exploitation, child pornography, and computer crimes, I have been involved in
investigations involving child pornography and online solicitation/enticement of a
minor. I have participated in investigations of persons suspected of violating federal
child-exploitation laws, including 18 U.S.C. §§ 2242, 2251(a) and (e), 2252, and
2252A, | have also participated in various training courses for the investigation and

enforcement of federal child pornography laws in which computers and cellular
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 3 of 9 PagelID 3

phones are used as the means for receiving, transmitting, and storing child
pornography. Additionally, I] have participated in the execution of search warrants
involving searches and seizures of computers, computer equipment, software, and
electronically stored information.

4, i make this affidavit based on my experience and background as a law
enforcement officer, including my experience with the FBI; my personal participation
in the investigation; information provided by other FBI Special Agents who
participated in this investigation with me, and other law enforcement officers and
agency personnel. Because this affidavit is being submitted for the limited purpose of
establishing probable cause for the issuance of a criminal complaint, I have not set
forth each and every fact learned during the course of this investigation.

5. This affidavit is submitted in support of a criminal complaint against
BROWN for violations of 18 U.S.C. § 2252A(a)(2). As set forth in more detail below,
1 believe there is probable cause that on or about July 19, 2021, in Orange County,
Florida, and elsewhere BROWN distributed child pornography using any means or
facility of interstate or foreign commerce or that had been transported in interstate or
foreign commerce, in violation of 18 U.S.C. § 2252A(a)(2).

PROBABLE CAUSE STATEMENT

6. On July 19, 2021, the FBI Tampa Division, Orlando Resident Agency
received a lead from the Washington Field Office (WFO) about a person distributing
child sexual abuse material (CSAM). As part of an ongoing effort to identify and arrest
person(s) engaging in the ongoing distribution and receipt of CSAM, the FBI utilizes

2
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 4 of 9 PagelD 4

online covert employees (OCE) to engage with individuals on the Internet who are on
applications commonly used to engage in the distribution and the receipt of CSAM.

7. On Monday, July 19, 2021, an FBI OCE was acting in an undercover
(UC) capacity as part of the Metropolitan Police Department-Federal Bureau of
Investigation (“MPD-FBI”) Child Exploitation Task Force, operating out ofa satellite
office in Washington, D.C. In that capacity, the UC entered a private KIK group chat.
This group is known to the UC as a place where people meet, discuss and trade original
images and videos of underage children.

8. On Monday, July 19, 2021, at approximately 11:00 a.m. EST, the UC
entered the above-described room and observed a KIK user using the KIK name,
“myllps2serve” with a display name of Alex Green enter the group. This user sent an
image of his purported 10-year-old daughter to the group. The image depicted a
prepubescent girl wearing a sun dress. The focus of the camera is on the child’s vaginal
region. The child does not appear to be wearing underwear and part of her vagina and
buttocks are visible, which in my training and experience constitutes child
pornography.

9. Later on Monday July 19, 2021, the UC began a private chat
conversation with “myllps2serve,” who asked the UC if he had “fun pics” of his
daughter. “mylips2serve” informed the UC that he had additional images of his
daughter that were similar to the one he sent to the group. During the course of the
chat “myllps2serve” stated that he was at work and that he worked in downtown
Orlando, Florida. “myllps2serve” took a live picture of his work area which depicted

3
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 5 of 9 PagelD 5

images of his purported wife, sons and daughters on a peg board and sent it to the UC
in the KIK private chat conversation to verify that he was a legitimate father.

10. Later in the chat “myllps2serve” stated that the 10-year-old was his step-
daughter and that he had a 2-year-old biological daughter. “myllps2serve” stated that
he was sexually active with both girls. “myllps2serve” stated that he has performed
oral sex on his 10-year-old while she slept and, “came on her lips, on her sweet cunny,
rubbed it all over her and licked it clean.”

11. During the private chat conversation on June 19, 2021, “myllps2serve”
sent images containing CSAM that he claims depicted his 10-year-old and 2-year-old
daughters. “myllps2serve” sent an image of a pre-pubescent female lying on a bed
with the child’s legs bent and with a portion of the child’s bare vagina and buttocks
visible, which in my training and experience constitutes child pornography.
“myllpsZserve” also sent an image of his purported 10-year-old daughter’s bare
vagina. The image is a close-up and depicts the child’s bare vagina, no face is depicted
in this image. This image also constitutes child pornography. Later in the chat
“myllps2serve” sent several images of his purported 10-year-old daughter sitting on a
bed shirtless with her bare breast exposed. Later in the chat “myllps2serve” sent two
images of his 2-year-old daughter. The first image depicts a toddler female sitting on
a floor naked with her legs spread. The focus of the image is on the toddler’s bare
vagina. The second image depicts the 2-year-old lying down naked on her back. The

toddler has her fingers on her bare vagina. Based on my training and experience those
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 6 of 9 PagelD 6

images constitute child pornography. “myllps2serve” stated that he also performs oral
sex on his 2-year-old daughter.

12. On July 19, 2021, an emergency disclosure form was submitted to KIK
c/o Medialab, requesting subscriber information associated with username
“myllps2serve.” KIK’s response provided a display name for this account of "Alex
Green," an unconfirmed email address xxx@yahoo.com, a device description of a
Samsung android SM-A215U (Galaxy A21), and IP logs spanning from June 21, 2021
through July 19, 2021. Examination of the IP logs yielded a combination of AT&T
and Charter Communications IP addresses.

13. During the morning of July 19, 2021, username “myllps2serve” was
associated with IP address 72.189.82.200 which resolves to Charter Communications.
On July 19, 2021, an emergency disclosure form was submitted to Charter
Communications requesting subscriber and service address information associated
with IP address 72.189.82.200, Charter verbally responded to the request identifying
the subscriber as J.B., at service address at xxx, Winter Park FL 32792, later
determined to be a residential address. Later in the day on July 19, 2021, username
“niyllps2serve” was associated with IP address 12.206.86.26. A network query
revealed IP address 12.206.86.26 was part of IP net range 12.206.86.24 — 12.206.86.31
which was assigned to co-working space located at XX N Orange Ave. Orlando,
Florida 32801. Open source searches for co-working space resulted in the
identification of an office space rental location operated by the co-working space at
AX N. Orange Ave. Orlando, Florida 32801.

5
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 7 of 9 PagelD 7

i4. KIK user “myllps2serve” sent multiple non-pornographic images of
himself, his alleged wife, and the victims. Open-source searches for these various
images led to the identification of a Facebook profile for a woman identified as A.C.
Searches of closed databases for A.C. in or near Winter Park, Florida, led to the full
identification of A.C., DOB: xx/xx/1982. A review of A.C.’s associates from the
database results led to the identification of the suspected user of “myllps2serve” as
BROWN. Publicly available photographs on BROWN and A.C.’s Facebook profile
appear to match images sent by “myllps2serve” in the chat message. Publicly
available photographs on A.C.’s Facebook page match the live image sent by
“myllps2serve” of his work area which depicted images of his purported wife (A.C.)
and relatives on a peg board. Additionally, publicly available photographs on the
BROWN and A.C.’s Facebook profile and the images distributed in the chat appear
to match images of the Florida driver's license photographs for BROWN and A.C.

15. Acheck oflaw enforcement databases revealed that BROWN conducted
several pawn transactions at a pawnshop in Orlando, Florida. On April 26, 2021, May
23, 2021, and May 25, 2021, BROWN placed into pawn a Samsung Galaxy cell
phone. The person placing the items into pawn used the Florida Driver’s License
information of BROWN and identified a residential address of XXX, Winter Park,
Florida 32792.

16. Onthe morning of July 20, 2021, myself and other agents and Task Force
Officers of the Department of Justice observed BROWN exit near building “C” of xxx,
Winter Park, Florida (identified as BROWN’s residence). BROWN was seen holding

6
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 8 of 9 PagelD 8

a cellular telephone. Myself and another agent approached BROWN on a street
outside of the apartment complex. BROWN participated in a voluntary non-custodial
interview. During the interview BROWN stated that he uses his cellular telephone (a
Samsung android device) to access the Kik application. BROWN stated he had
engaged in chat on Kik the day prior (on July 19) and that he was in a father daughter
fun chat room. BROWN stated he engaged in a private one on one chat with another
man about his daughter. BROWN stated these chats involved discussions of sexually
abusing children. I believe BROWN was referring to the above-referenced
conversation between BROWN and the UC about sexually abusing children.
BROWN admitted that he distributed several photos containing Child Sexual Abuse
Material (CSAM) in the Kik chat from his office in Orlando, Florida, which is in
Middle District of Florida. BROWN stated he took the photos of the children, which
were identified by law enforcement. BROWN stated that he stores child pornography
on the SD card on his cell phone. BROWN consented to a review of his cell phone
and provided access to the phone and SD card. Upon review of BROWN ’s Samsung
android cell phone, I found that it contained images that in my experience and training
constitute child pornography, to include images of prepubescent children consistent
with those distributed to the UC through Kik on July 19, 2021. BROWN stated he
took the child pornography images within the last several weeks, and that he has been
looking at child pornography possibly for years.

17. { learned through my investigation that BROWN’s android cell phone
was manufactured in China. Additionally, Kik is a mobile messaging application that

7
Case 6:21-mj-01584-GJK Document1 Filed 07/20/21 Page 9 of 9 PagelD 9

can be used on android, which requires the use of the Internet. The Internet and the
cell phone device are facilities or instrumentalities of interstate or foreign commerce.
18. Based on the foregoing, there is probable cause that on or about July 19,
2021, in Orange County, and elsewhere in the Middle District of Florida, BROWN
distributed child pornography, in violation of 18 U.S.C. § 2252A(a)(2).
Affiant further sayeth naught.

a

Kerrie Harney, Special Agent
Federal Bureau of Investigation

 

Subscribed and sworn to before me
this 20th day of June, 2021.

L474,

GREGORY. KELLY
United States Magistrate Judge
